Citation Nr: 0700943	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  96-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1953.  This case comes to the Board of Veterans' 
Appeals (Board) from a February 1997 rating decision which 
denied reopening the veteran's claim for entitlement to 
service connection for a psychiatric disorder.  In April 2004 
the Board reopened the veteran's claim for service connection 
for a psychiatric disorder and ordered the RO to issue a 
rating decision specifically regarding PTSD, which the RO 
completed in November 2005 and denied service connection for 
a psychiatric disorder, specifically PTSD.

FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
(PTSD) or any psychiatric disorder that was present in 
service, manifested within one year of discharge from 
service, or is otherwise related to active duty service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

During the course of the veteran's appeal, the Veteran's 
Claims Assistance Act was enacted.  Accordingly, VA is 
required to notify the veteran of: (1) the information and 
evidence needed to substantiate and complete his claim, (2) 
what part of that evidence he is responsible for providing, 
(3) what part of that evidence VA will attempt to obtain for 
him, and (4) the need to send the RO any additional evidence 
that pertains to his claim.  38 C.F.R. § 3.159.  

The RO issued a letter in November 2001 stating all but the 
last element of the duty to notify.  The veteran has not been 
prejudiced by lack of notification, however, because he was 
also issued a supplemental statement of the case in December 
2003 and another in November 2005, each including the entire 
text of 38 C.F.R. § 3.159.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO has obtained 
the veteran's service medical records, VA treatment records, 
private medical records and afforded the veteran several VA 
examinations regarding his psychiatric disorder.  There does 
not appear to be any other evidence, VA or private, relevant 
to the claim at this time that the RO has failed to attempt 
to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claim for Service Connection

The veteran claims service connection for a psychiatric 
disorder, to include PTSD, as a result of service.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Certain chronic diseases, to include psychosis, may be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent or more within one year of separation 
from service, the absence of any signs of the particular 
disease during service notwithstanding.  38 C.F.R. §§ 3.307, 
3.309.

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records indicate that he did 
seek treatment for an injury to the head as a result of a 
fall while in service as the veteran indicated in his written 
statements (see September 1994 lay statement that he suffered 
a head injury while in service).

The veteran's VA medical records indicate numerous 
indications of being diagnosed as having schizophrenia and 
other psychiatric disorders since 1972.  However, none of the 
medical evidence shows a nexus between the veteran's 
psychiatric disorders and his service nor does any medical 
record indicate a diagnosis of PTSD.

The veteran underwent a VA examination in November 2003 at 
which time the examiner diagnosed the veteran as having 
"vascular dementia with delusions and behavior 
disturbance."  The examiner also noted specifically that 
"no other mental disorder was found" and that "no 
traumatic experiences in combat w[ere] identified."  The 
case was remanded in April 2004 and the examiner was asked to 
determine if there was any relation to the veteran's fall in 
service and his psychiatric disorder.  The examiner, in a 
July 2004 opinion, stated that while the veteran did suffer a 
head injury while in service, since there was no medical 
evidence in the claims folder that the veteran suffered a 
cerebral hemorrhage or hematoma or cerebral infarct with 
cognitive impairment during service, his current psychiatric 
disorder cannot be related to injuries sustained in service.  
The examiner noted that the medical evidence showed onset of 
vascular dementia and cognitive impairment reported in a VA 
psychiatric examination dated December 1997 and that the 
veteran underwent a CT head scan without contrast in October 
1990 which was normal.  In June 1994, the veteran underwent a 
MRI of the brain which presented small vascular disease, 
small lacunar infarcts and cerebral atrophy and a July 1998 
MRI revealed multiple lacunar infarcts involving a great area 
of the brain.  Relying on the previous evidence, the VA 
examiner's opinion of July 2004 concluded that the veteran's 
vascular dementia "was produced by multiple extensive 
cerebral infarcts with onset in the year 1994 approximately 
and therefore is not due to or the resuult[sic] of an 
inservice event, injury or disease."

The veteran may sincerely believe that PTSD is related to 
service, however, as a lay person, he is not competent to 
render a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Since 
there can be no valid claim in the absence of competent 
medical evidence of present disability and there is no 
medical evidence in the claims folder suggesting such a 
diagnosis of the veteran's psychiatric disorder, the 
veteran's claim for service connection for a psychiatric 
disorder as claimed as PTSD must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Despite the veteran's contentions that he currently suffers 
from any further psychiatric disorder that is related to 
service, there is no medical evidence suggesting such an 
etiological opinion or a medical diagnosis.  While the 
veteran may sincerely believe that his psychiatric disorder 
is related to his service, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have a psychiatric disorder as a result of service.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


